Exhibit 10.6
2010 CASH AWARD AGREEMENT
THERMADYNE HOLDINGS CORPORATION
2004 STOCK INCENTIVE PLAN
     THIS CASH AWARD AGREEMENT (this “Agreement”) dated March 9, 2010, between
Thermadyne Holdings Corporation (the “Company”), a Delaware corporation, and
                     (the “Grantee”), an officer or key employee of the Company
or one of its subsidiary corporations (“Subsidiary Corporation”) within the
meaning of Section 424(f) of the Internal Revenue Code (“the Code”).
     RECITALS:
     WHEREAS, the Compensation Committee or the Board of Directors of the
Company (“Board”) acting as the Compensation Committee (in either case, the
“Committee”) has determined that the Grantee is one of the key personnel
(officer or key employee) of the Company or one of its Subsidiary Corporations,
and
     WHEREAS, the Committee believes the goals and objectives of the Company’s
Long Term Incentive Award program will be furthered by granting to the Grantee a
certain award of cash (the “Cash Award”) in addition to any equity-based awards
made under the Thermadyne Amended and Restated 2004 Stock Incentive Plan (the
“Plan”).
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
undertakings set forth in this Plan Agreement, the Company and the Grantee agree
as follows:
Section 1. Terms of Plan to Control
     This Agreement is subject to all the terms and conditions of the Plan as
such terms and conditions may be applied without regard to the nature of the
award granted. A copy of the Plan is available upon request. Capitalized terms
used in this Agreement and not otherwise defined in the Agreement are defined in
the Plan. In the event of a conflict between the Plan and this Agreement, the
terms of the Plan shall control.
Section 2. Grant of Cash Award
     Subject to the restrictions and risk of forfeiture set forth in this
Agreement, the Company hereby grants to the Grantee a Cash Award in the target
(100%) gross amount of                                          dollars
($_________), which shall be subject to the withholding/deductions from
compensation in accordance with the Company’s normal payroll practices.
Section 3. Restrictions
     3.1 The portion of the Cash Award that will be delivered to Grantee will be
based on the Company’s ROIOC (as defined herein) performance in calendar year
2012. The 2012 ROIOC will be calculated and certified in early 2013, with
vesting (if any) to occur upon the

Page 1 of 7



--------------------------------------------------------------------------------



 



Company’s official announcement of financial results. One hundred fifty percent
(150%) of the Cash Award will vest if the Company achieves 47.3% ROIOC in 2012.
One hundred percent (100%) of the Cash Award will vest if the Company achieves
39.4% ROIOC in 2012. Fifty percent (50%) of the Cash Award will vest if the
Company achieves 31.5% ROIOC in 2012. If the Company fails to achieve 31.5%
ROIOC, the Cash Award will be forfeited. No incremental adjustments to awards
will be made for ROIOC levels between the goals stated herein. Vesting at the
above levels of ROIOC is not cumulative, i.e., vesting at a higher level ROIOC
is in lieu of (and not in addition to) achievement of the lower level.

  3.2   The following terms shall have the following meaning when used herein:

  a.   “ROIOC” for a fiscal year of the Company means Adjusted Operating EBITDA
for such year divided by Invested Operating Capital for such year.     b.  
“Invested Operating Capital” for a fiscal year of the Company is the sum of the
following items from the consolidated year end balance sheet as shown on the
Company’s audited financial statement for such year:

     
 
  Accounts receivables, less allowances for doubtful accounts
 
  Inventories
 
  Net property, plant and equipment
 
  Patents and trademarks included in intangibles
 
  Other assets
 
  Long term receivables
 
  Less accounts payable

  c.   “Adjusted Operating EBITDA” for a fiscal year of the Company is the sum
of the following items from the consolidated year end statements of operations
as shown on the Company’s audited financial statement for such year:

     
 
  Net income (loss) from continuing operations
 
  Interest expense
 
  Net periodic postretirement benefits in excess of cash payments
 
  Restructuring costs
 
  LIFO
 
  Minority interest
 
  Severance accrual
 
  Stock compensation expense
 
  Provision for income tax

     3.3 The award percentages are based on projections as to the continued
operation of the Company and its Subsidiary Corporations in their current
ordinary course of business. The parties agree and acknowledge that Invested
Operating Capital and Adjusted Operating EBITDA may be recast by the Company to
adjust for any unforeseen extraordinary circumstances that may occur, including,
but not limited to, a change in accounting methods, the discontinued

Page 2 of 7



--------------------------------------------------------------------------------



 



operations of a Subsidiary Corporation or a division, or the sale or acquisition
of a business or brand.
     3.4 Notwithstanding anything in this Agreement to the contrary, all
restrictions under this Section 3 on the Cash Award granted under this Agreement
shall lapse upon the consummation of a Change in Control and payment of the full
amount of the Cash Award shall be delivered to the Grantee or, in the event of
his or her death, to his or her Designated Beneficiary or Beneficiaries as soon
as practicable.
     3.5 The Grantee may designate a beneficiary or beneficiaries (“Designated
Beneficiary or Beneficiaries”) on the Designated Beneficiary form attached to
this Agreement to receive any vested portion of the Cash Award not previously
paid under this Agreement upon the Grantee’s death. If the Grantee does not
complete the Beneficiary Designation form, or the Designated Beneficiary or
Beneficiaries has or have predeceased the Grantee or cannot be located, the
vested portion of the Cash Award not previously paid shall be transferred in
accordance with the Grantee’s will or, if the Grantee has no will, in accordance
with the applicable state laws or descent and distribution.
Section 4. Termination of Employment
     4.1 All rights to the Cash Award, to the extent not previously forfeited or
vested, shall be forfeited on the Grantee’s termination of employment with the
Company or a Subsidiary Corporation.
     4.2 With respect to any portion of the Cash Award that has vested but has
not been transferred to Grantee as of the last day of Grantee’s employment, the
payment of any such vested portion shall be delivered to the Grantee as soon as
practicable.
     4.3 If the Grantee dies while in the employ of the Company or a Subsidiary
Corporation, or dies after his or her employment terminates but prior to the
time any vested portion of the Cash Award is actually paid to him or her under
Section 4.2, such unpaid portion of the Cash Award shall be transferred to his
or her testamentary transferee at the time and in the manner described herein:
The Grantee may designate a beneficiary or beneficiaries (“Designated
Beneficiary or Beneficiaries”) on the Designated Beneficiary form attached to
this Agreement to receive any vested portion of the Cash Award not previously
paid to the Grantee under this Agreement upon the Grantee’s death. If the
Grantee does not complete the Beneficiary Designation form, or the Designated
Beneficiary or Beneficiaries has or have predeceased the Grantee or cannot be
located, any vested portion of the Cash Award not previously paid to the Grantee
shall be transferred in accordance with the Grantee’s will or, if the Grantee
has no will, in accordance with the applicable state laws or descent and
distribution.
     4.4 References herein to an individual’s employment shall include any and
all periods during which such individual is considered an employee of the
Company or a Subsidiary Corporation. The Grantee shall be deemed to have
terminated employment when the Grantee completely ceases to be employed (within
the meaning of the preceding sentence) by the Company and all of its Subsidiary
Corporations. The Committee may in its discretion determine (a) whether any
leave of absence constitutes a termination of employment within the meaning of

Page 3 of 7



--------------------------------------------------------------------------------



 



this Agreement, and (b) the impact, if any, of any such leave of absence on the
Cash Award granted under this Agreement.
Section 5. Non-Assignability
     No right granted to the Grantee under the Plan or this Agreement, except as
otherwise provided in this Agreement, shall be assignable or transferable
(whether by operation of law or otherwise and whether voluntarily or
involuntarily), other than by will or by the laws of descent and distribution.
During the life of the Grantee, all rights granted to the Grantee under the Plan
or under this Agreement shall inure only by the Grantee.
Section 6. Withholding Taxes
     Whenever under the Plan and this Agreement any portion of a Cash Award is
to be delivered, the Company shall be have the right to withhold an amount
sufficient to satisfy all federal, state and other governmental withholding tax
requirements related thereto.
Section 7. Right of Discharge Reserved
     Nothing in the Plan or in this Agreement shall confer upon the Grantee the
right to continue in the employment, or service of the Company or any of its
Subsidiary Corporations, or affect any right which the Company or any of its
Subsidiary Corporations may have to terminate the employment or service of the
Grantee. The parties agree and acknowledge that the Grantee is an at-will
employee of the Company or Subsidiary Corporation. The Company and the Grantee
retain the right to terminate such employment relationship at any time.
Section 8. Nature of Payments
     8.1 Any Cash Award delivered hereunder shall be in consideration of
services performed by the Grantee for the Company or for its Subsidiary
Corporations.
     8.2 Any Cash Award delivered hereunder shall constitute a special incentive
payment to the Grantee. Such Cash Award shall not be taken into account in
computing the amount of salary or compensation of the Grantee for the purposes
of determining any pension, retirement, death or other benefits under (a) any
401(k), pension, retirement, profit-sharing, bonus, life insurance, disability
or other benefit plan of the Company or any Subsidiary Corporation or (b) any
agreement between the Company or any Subsidiary Corporation, on the one hand,
and the Grantee, on the other hand, except as such plan or agreement shall
otherwise expressly provide
Section 9. Committee Determinations
     The Committee’s determinations under the Plan and this Agreement need not
be uniform and may be made by it selectively among persons who receive, or are
eligible to receive, awards under the Plan (whether or not such persons are
similarly situated). All decisions, interpretations and determinations by the
Committee with regard to any question or matter arising hereunder or under the
Plan shall be conclusive and binding upon the Company and the Grantee and his or
her transferees.

Page 4 of 7



--------------------------------------------------------------------------------



 



Section 10. Section Headings
     The Section headings contained herein are for the purpose of convenience
only and are not intended to define or limit the contents of said sections.
Section 11. Notices
     Any notice to be given to the Company or the Committee hereunder shall be
in writing and shall be addressed to the Secretary of the Company at Thermadyne
Holdings Corporation, 16052 Swingley Ridge Court, Suite 300, Chesterfield, MO
63017, or at such other address as the Company may hereafter designate to the
Grantee by notice as provided herein. Any notice to be given to the Grantee
hereunder shall be addressed to the Grantee at the address set forth beneath his
signature hereto, or at such other address as the Grantee may hereafter
designate to the Company by notice as provided herein. Notices hereunder shall
be deemed to have been duly given when personally delivered or mailed by
registered or certified mail to the party entitled to receive the same.
Section 12. Successors and Assigns
     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and the successors and assigns of the Company and, as
contemplated in Section 4.3, the heirs and personal representatives of the
Grantee.
Section 13. Other Payments or Awards
     Nothing contained in this Agreement shall be deemed in any way to limit or
restrict the Company or any Subsidiary Corporations from making any award or
payment to the Grantee under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.
Section 14. Governing Law and Venue
     This Agreement shall be governed by and construed in accordance with the
laws of the state of Missouri despite any laws of that state that would apply
the laws of a different state. In the event of litigation arising in connection
with this Agreement and/or the Plan, the parties hereto agree to submit to the
jurisdiction of state and Federal courts located in the state of Missouri.
Section 15. Severability
     If any term or provision of this Agreement, or the application of this
Agreement to any person or circumstances, shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, both parties intend
for any court construing this Agreement to modify or limit that provision so as
to render it valid and enforceable to the fullest extent allowed by law. Any
provision that is not susceptible of reformation shall be ignored so as to not
affect any other term or provision of this Agreement, and the remainder of this
Agreement, or the application of that term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

Page 5 of 7



--------------------------------------------------------------------------------



 



Section 16. Entire Agreement; Modification
     The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained in this Agreement and may
not be modified, except as provided in the Plan, as it may be amended from time
to time in the manner provided in the Plan, or in this Agreement, as it may be
amended from time to time by a written document signed by each of the parties to
this Agreement. Any oral or written agreements, representations, warranties,
written inducements or other communications with respect to the subject matter
contained in this Agreement made before the signing of this Agreement shall be
void and ineffective for all purposes.
Section 17. Authority to Receive Payments
     Any amount payable to or for the benefit of a minor, an incompetent person
or other person incapable of receipting therefore shall be deemed paid when paid
to the conservator of such person’s estate or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Company, members of the Committee and the Board with
respect thereto.
Section 18. Counterparts
     This Agreement may be executed simultaneously in two or more counterparts,
each of which shall constitute an original, but all of which taken together
shall constitute one and the same Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

                              THERMADYNE HOLDINGS CORPORATION       GRANTEE    
             
By:
                                             
 
  Nick H. Varsam       Grantee’s Name:                                          
General Counsel & Secretary     Date of Signature:        
 
                                        Grantee’s Address:        

Page 6 of 7



--------------------------------------------------------------------------------



 



2010 CASH AWARD AGREEMENT
THERMADYNE HOLDINGS CORPORATION
BENEFICIARY DESIGNATION
To the Secretary of Thermadyne Holdings Corporation (“Company”)
I hereby designate the following person, persons or entity as primary and
secondary Designated Beneficiaries of rights that may be transferred under the
Thermadyne Long Term Incentive Award program, the Thermadyne Holdings
Corporation 2004 Stock Incentive Plan (the “Plan”) and the 2010 Cash Award
Agreement (“Agreement”) between the Company and me dated March 9, 2010, upon my
death:
Primary Beneficiary [include address and relationship]:
Secondary Beneficiary [include address and relationship]:
I RESERVE THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION. I HEREBY
REVOKE ALL PRIOR DESIGNATIONS (IF ANY) OF BENEFICIARIES AND SECONDARY
BENEFICIARIES.
The Company shall cause any vested portion of the Grant Award not previously
paid to be transferred by reason of my death pursuant to the Agreement to the
Primary Beneficiary, if he, she or it survives me, and if no Primary Designated
Beneficiary shall survive me, then to my secondary Designated Beneficiary. If no
named Designated Beneficiary survives me, then all such amount shall be
transferred in accordance with the terms of the Agreement.

               
Date of this Designation
     
Signature of Participant
   

NOTE: Unless provided otherwise in this Beneficiary Designation, the Company
shall transfer any vested portion of the Grant Award not previously paid to be
transferred to more than one Designated Beneficiary equally to the living
Designated Beneficiaries.

Page 7 of 7